DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This FINAL action is in response to applicant’s amendment of 08 February 2022.  Claims 1-5, 7- 12, and 14-19 are examined and pending. Claims 1-3, 8-10, 15-19 are currently amended. Claims 6, 13, and 20 are cancelled. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s amendments/arguments with respect to the rejection of claims 2-3, 6, 8-14, 16-17, and 20 under 35 USC 112(b) as set forth in the Office Action of February 18, 2022 have been fully considered and are persuasive. As such, the rejection of claims 2-3, 6, 8-14, 16-17, and 20 under 35 USC 112(b) as set forth in the Office Action of February 18, 2022 has been withdrawn.
Applicant’s amendments/arguments with respect to the rejection of claims 15-20 under 35 USC 101 as being directed to a non-statutory subject matter have been carefully considered and are persuasive. As such, the rejection of claims 15-20 under 35 USC 101 as set forth in the Office Action of February 18, 2022 has been withdrawn.
Applicant’s arguments with respect to claims 1-5, 8-12, and 15-19 unpatentable under 35 USC 102 as being anticipated by Hwang, and claims 6-7, 13-14, and 20 over Hwang in view of Flehmig have been fully considered and are not persuasive.
Firstly, applicant specifically argues that Hwang discloses a vehicle control device with a processor to autonomously run a vehicle using driving information that the vehicle has travelled in a manual driving mode. The driving information includes a start place where the manual driving mode is started, an end place where the manual driving mode is ended, and a travel route from the start place to the end place. The processor autonomously runs the vehicle along the travel route from the start place to the end place when the vehicle has moved up to the start place through manual driving. 
In other words, the vehicle of Hwang is controlled to drive along the same historical travel route in an autonomous driving mode based on the driving information in the manual driving mode when it starts from the start place of said historical travel route. That is, no new travel route is planned based on the driving information during pass through the historical takeover area, still travelling along the same historical travel route. Furthermore, it is explicitly stated in paragraph [309] of Hwang that, according to the stored driving information, the vehicle is autonomously driven in the same driving manner (along the driving route or along the driving pattern). In comparison, our application may plan a new path passing through the historical takeover area in an autonomous driving mode based on the historical driving information from multiple historical paths in the manual driving mode, so that the vehicle can easily pass through the historical takeover area in an autonomous driving mode. That is, autonomously driving the vehicle based on the driving information stored in the memory (or the driving information received through the communication unit) may refer to autonomously driving the vehicle in the same driving matter (along the driving route or along the driving pattern) that the vehicle has traveled in the manual driving mode, other than autonomously driving the vehicle while generating a real-time autonomous travel route using sensors. 
As discussed above, our amended claim 1 is distinct over the disclosure of Hwang since he does not disclose or teach the above specific features on how to determine a new/planned path based on the historical control information. 
Secondly applicant argues, that according to paragraph [0023], Flehmig describes a combined determination or planning of an optimal trajectory for a change of lane both in the longitudinal direction (X direction) and in the transverse direction (Y direction): a target trajectory x(t) is first determined in the longitudinal direction, as are corresponding variables u(t) of the motor vehicle or of the engine by which the movement equation x(t) can be reached. Typical variables can be the engine torque (both for internal combustion engines and for electric motors), the selected gear, or the coupling status. However, quantities such   as, summed or wheel torques of a friction brake, starter/generator torques, steering angle, steering moments, steering wheel vibrations, and, in an electrically operated motor vehicle, drive and/or recuperation torques of an electric motor in the drive train, may also be variables. The equation system x(t), u(t) is here calculated such that a cost function J is minimized. Cost function J is calculated over a time span 0   tJ, where tJ is selected large enough that at the end of a lane change or passing maneuver of the home vehicle, a stable state is present with travel at a constant speed. 
As seen above, Flehmig obtains an optimal trajectory for a change of lane by minimizing the cost function J formed of the calculated equation system x(t), u(t). This only indicates that the cost function can be used to determine a trajectory. 
Further, the equation system u(t) represents variables of the motor vehicle or engine for achieving the desired trajectory, in which the variables also include physical quantities of various parts in the vehicle. In other words, the variables of Flehmig is used to carry out the desired trajectory while our claimed trajectory information of the historical path is determined from the historical control information and used to adjust the cost function (in particular, introducing a new factor, an offset to the historical path to the cost function). Therefore, Flehmig does not teach any content of how to adjust the cost function with the claimed trajectory information of the historical path. 

Examiner’s response 
The examiner has carefully considered applicant’s arguments and respectfully disagrees. Applicant is reminded that claims must be given their broadest reasonable interpretation. Firstly, applicant states that Hwang does not teach new travel route is planned based on the driving information during pass through the historical takeover area, still travelling along the same historical travel route or determining a new/planned path based on the historical control information. examiner agree that Hwang as cited in the office action of 23 November 2022 does not teach determining a new path that is different from the path that the vehicle has traversed previously. However, examiner disagree that the claim should be interpreted in a way where the planned path is a new path/travel route different from the path or route that the vehicle has traveled before and using the historical control information to autonomously control the vehicle as Hwang teaches. As such, as cited before on paragraphs [0315-0321], [0330-00332], and [0341-0344], Hwang teaches determining the vehicle historical data of manual driving of a path (planned path) that was travelled before (historical takeover area), and driving the autonomous vehicle autonomously in the planned path/route/section similar to manual control (historical control information). 
Secondly applicant argues that Flehmig obtains an optimal trajectory for a change of lane by minimizing the cost function J formed of the calculated equation system x(t), u(t). This only indicates that the cost function can be used to determine a trajectory. Then the variables of Flehmig are used to carry out the desired trajectory while our claimed trajectory information of the historical path is determined from the historical control information and used to adjust the cost function (in particular, introducing a new factor, an offset to the historical path to the cost function). Therefore, Flehmig does not teach any content of how to adjust the cost function with the claimed trajectory information of the historical path. 
The examiner has carefully considered applicant’s arguments and respectfully disagrees. Applicant is reminded that claims must be given their broadest reasonable interpretation. Firstly, applicant states that Hwang does not teach new travel route is planned based on the driving information during pass through the historical takeover area, still travelling along the same historical travel route or determining a new/planned path based on the historical control information. examiner agree that Hwang as cited in the office action of 23 November 2022 does not teach determining a new path that is different from the path that the vehicle has traversed previously. However, examiner disagree that the claim should be interpreted in a way where the planned path is a new path/travel route different from the path or route that the vehicle has traveled before and using the historical control information to autonomously control the vehicle as Hwang teaches. As such, as cited before on paragraphs [0315-0321], [0330-00332], and [0341-0344], Hwang teaches determining the vehicle historical data of manual driving of a path (planned path) that was travelled before (historical takeover area), and driving the autonomous vehicle autonomously in the planned path/route/section similar to manual control (historical control information). 
Secondly applicant argues that Flehmig obtains an optimal trajectory for a change of lane by minimizing the cost function J formed of the calculated equation system x(t), u(t). This only indicates that the cost function can be used to determine a trajectory. Then the variables of Flehmig are used to carry out the desired trajectory while our claimed trajectory information of the historical path is determined from the historical control information and used to adjust the cost function (in particular, introducing a new factor, an offset to the historical path to the cost function). Therefore, Flehmig does not teach any content of how to adjust the cost function with the claimed trajectory information of the historical path.
The examiner has carefully considered applicant’s arguments and respectfully disagrees. Applicant is reminded that claims must be given their broadest reasonable interpretation. Examiner disagree that the claim should be interpreted as providing content (such as introducing a new factor, an offset to the historical path to the cost function) for to adjustment of the cost function) since the claim merely recite adjusting a loss function based on the trajectory information. Flehming in paragraphs [0014] and [0035] teaches acquiring data of a trajectory (previous trajectories of a vehicle) and optimizing (adjusting) cost function in which new or previous trajectory as being selected (determined). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al (US20190072974) in view of Flehmig et al (US20150142207).
With respect to claim 1, Hwang et al teaches a method for controlling a vehicle, comprising (see at least [abstract]): in response to determining that a target vehicle is located in a historical takeover area (see at least [0304], Hwang et al discloses determining that the vehicle is located at a location where manual mode was started and ended.), obtaining historical control information associated with passing through a historical path in the historical takeover area (see at least [0315-0321], [0330-0332], and [0341-0344], Hwang et al discloses obtaining stored (historical data) of manual driving of an area to autonomously drive through the area in a similar manner.), the historical takeover area indicating an area through which a vehicle with the same type as the target vehicle in a manual control state passed in a previous period (see at least [0315-0321], [0330-0332], and [0341-0344], Hwang et al teaches the historical take over area (start place to end place in which the vehicle was driven manually (the same vehicle itself as the same type that has travelled in a manual state passed in a previous period.); determining a planned path for the target vehicle to pass through the historical takeover area based on the historical control information (see at least [0321], Hwang et al discloses when the vehicle is driven in the autonomous mode, in a section that was previously travelled manually to plan a similar trajectory (planned path) to travel along that section.); and controlling the target vehicle to pass through the historical takeover area in an automatic control state based on the planned path (see at least [0321] and [claim 1], Hwang et al discloses at least in paragraph 0321 and claim 1, controlling the vehicle to autonomously pass an area that was previously passed manually.); wherein determining the planned path for the target vehicle to pass through the historical takeover area based on the historical control information comprises: determining trajectory information of the historical path from the historical control information (see at least [0341-0344]); wherein a difference between the planned path and the historical path being less than a predetermined threshold (see at least [0321] and [0366], Hwang et al discloses a path or trajectory of the vehicle that is generated to be the same or similar (less than a predetermined threshold) to the path or trajectory traveled by the vehicle under manual control.). 
However, Hwang et al do not specifically teach adjusting a loss function based on the trajectory information; and determining the planned path based on the loss function adjusted. Flehmig et al teaches adjusting a loss function for determining the planned path based on the trajectory information (see at least [0014], [0035], and [claim 1], Flehmig et al teaches acquiring data of a route and optimizing (adjusting cost function) trajectory selection.); and determining the planned path based on the loss function adjusted (see at least [0028-0029]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Hwang et al to incorporate Flehmig et al teachings of adjusting a loss function based on the trajectory information; and determining the planned path based on the loss function adjusted. This would be done to optimize user’s convenience and safety by controlling the vehicle to autonomously travel in an optimized and safe manner (see Hwang et al para 0009 and 0011). 
With respect to claim 2, Hwang et al discloses wherein obtaining the historical control information associated with passing through the historical path in the historical takeover area comprises: determining, from the historical takeover area, a first historical path through which the target vehicle passes the historical takeover area in the manual control state (see at least [0304]); and obtaining the historical control information associated with the first historical path (see at least [0305-0307]).
With respect to claim 3, Hwang et al discloses wherein obtaining the historical control information associated with passing through the historical path in the historical takeover area comprises: determining, from the historical takeover area, a second historical path through which a reference vehicle corresponding to the target vehicle passes the historical takeover area in the manual control state (see at least [0308], [0391], [0405-0407], and [0458], Hwang et discloses determining from historical takeover areas, a second travel path (travel routes) in which a reference vehicle (the vehicle itself or other vehicles) has travelled in the manual driving mode), and obtaining the historical control information associated with the second historical path (see at least [0308], [0391], [0405-0407], and [0458]).
With respect to claim 4, Hwang et al discloses wherein the historical control information comprises at least one of decision-making information corresponding to the historical path (see at least [0326-0332]), trajectory information of the historical path (see at least [0341-0344]), and traffic constraint information corresponding to the historical path (see at least [0473-0478]).
With respect to claim 5, Hwang et al discloses wherein determining the planned path for the target vehicle to pass through the historical takeover area based on the historical control information comprises: determining decision-making information corresponding to the historical path from the historical control information (see at least [0326-0332]); determining a path search space for passing through the historical takeover area based on the decision-making information (see at least [0304-0308], and [0365-0268], Hwang et al teaches determining a trajectory between first point and second point that has been traveled in manual mode so that a similar trajectory is searched for the space between first point and second point.); and determining the planned path based on the path search space (see at least [0304-0308], and [0365-0268]).
With respect to claim 7, Hwang et al discloses wherein determining the planned path for the target vehicle to pass through the historical takeover area based on the historical control information comprises: determining traffic constraint information corresponding to the historical path from the historical control information (see at least [0473-0478]); the planned path satisfying a constraint indicated by the traffic constraint information (see at least [0321], [0336], and [0473-0478] Hwang et al discloses a path or trajectory of the vehicle that is generated to be the same or similar (satisfying a constraint) to the path or trajectory traveled by the vehicle under manual control taking into account objects (traffic constraints) around the vehicle when generating the trajectory (path).). However, Hwang et al do not specifically teach adjusting a loss function for determining the planned path based on the traffic constraint information; and determining the planned path based on the loss function adjusted. Flehmig et al teaches adjusting a loss function for determining the planned path based on the traffic constraint information (see at least [0014], [0026], and  [0044], Hwang et al teaches acquiring data of a route which include traffic situation data (traffic constraints) and optimizing (adjusting cost function) trajectory selection.); and determining the planned path based on the loss function adjusted (see at least [0028-0029]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Hwang et al to incorporate Flehmig et al teachings of adjusting a loss function for determining the planned path based on the traffic constraint information; and determining the planned path based on the loss function adjusted. This would be done to optimize user’s convenience and safety by controlling the vehicle to autonomously travel in an optimized and safe manner (see Hwang et al para 0009 and 0011). 
With respect to claims 8, 9, 10, 11, and 12, they are apparatus claims that recite substantially the same limitations as the respective method claims 1, 2, 3, 4, and 5. As such, claims 8, 9, 10, 11, and 12 are rejected for substantially the same reasons given for the respective method claims 1, 2,3 ,4, and 5 and are incorporated herein.
With respect to claim 14 it is an are claim that recite substantially the same limitations as the respective method claim 7. As such, claim 14 is rejected for substantially the same reasons given for the respective method claim 7 and are incorporated herein.
With respect to claims 15, 16, 17, 18, and 19, they are drawn to a non-transitory computer-readable storage medium that recite substantially the same limitations as the respective method claims 1, 2, 3, 4, and 5. As such, claims 15, 16, 17, 18, and 19 are rejected for substantially the same reasons given for the respective method claims 1, 2,3 ,4, and 5 and are incorporated herein.

Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174.  The examiner can normally be reached on Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.K./Examiner, Art Unit 3667  

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667